Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 28, 2001, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally *606insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]; People v Fryar, 276 AD2d 641 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Altman, J.P., S. Miller, Friedmann and McGinity, JJ., concur.